DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims and Previous Objections/Rejections Status
Claims 1,2,5-8 and 17 are pending in the application.
The rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn due to the amendment.
The rejection of claims 1,2 and 5-8 under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 7,842,475B2) in view of Wilbur et al. (Bioconj. Chem. 2010, 21, 1225-1238) and Pratesi et al. (J. Med. Chem. 2010, 53, 432-440) and in further view of Wilbur et al. (Bioconj. Chem. 2000, 11, 584-598) and Sabine et al. (EP1304331) is withdrawn.
The rejection of claim 17 on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 9,670,255 is withdrawn due to the filing of a terminal disclaimer.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 7,842,475B2) in view of Pirio et al. (US 6,153,442), Wilbur et al. (Bioconj. Chem. 2010, 21, 1225-1238) and Pratesi et al. (J. Med. Chem. 2010, 53, 432-440) and in further view of Sabine et al. (EP1304331).
Zheng et al. (US 7,842,475B2) discloses bis-biotin compounds, such as  

    PNG
    media_image1.png
    603
    693
    media_image1.png
    Greyscale
(Figure 9) wherein the bis-biotin linker may comprises

    PNG
    media_image2.png
    263
    437
    media_image2.png
    Greyscale
 which comprises bis-biotin specific binding pair (sbp) members to bind to a receptor binding partner (e.g. streptavidin) (Figure 11; column 3, lines 35+; column 6, lines 5+, especially lines 39-53; column 7, lines 34+; column 8, lines 36-51; column 16, lines 13-17).

Zheng et al. does not explicitly disclose the linker 
    PNG
    media_image3.png
    101
    315
    media_image3.png
    Greyscale
.
Pirio et al. (US 6,153,442) discloses a bis-biotin conjugate for use in specific binding assay (abstract; column 2, lines 27+). The bis-biotin compounds have the formula 
    PNG
    media_image4.png
    73
    71
    media_image4.png
    Greyscale
wherein B is a biotinyl radical, D is a chain, connecting the biotinyl radicals, usually having at least 16 atoms, A is a bond of an attaching group and W is a member of a specific binding pair (sbp) or a group detectable by means of electromagnetic radiation or by electrochemical detection (column 4, lines 21-33; column 10, lines 33-45; column 14, lines 45+). Some bis-biotin compounds comprise 
    PNG
    media_image5.png
    387
    199
    media_image5.png
    Greyscale
(column 4, lines 34+).
Preparation of the compounds involves combining the chain and connecting it to the biotin radicals to generate compound 15 
    PNG
    media_image6.png
    271
    561
    media_image6.png
    Greyscale
 (column 29; example 6, column 32-33).

The binding of the digoxigenin hapten to compound 15 involves removal of the t-boc protecting group to generate and isolate the bis-biotin amine used for acylation with digoxigenin hapten NHS ester. The isolated bis-biotin amine is coupled to digoxigenin-3-0-methylcarbonyl-[Symbol font/0x65]-aminocaprioc acid-N- hydroxy-succinimide ester (columns 34-35, example 7).
The bis-biotin compounds substantially exclusively bivalently bond with a single molecule of avidin (e.g. streptavidin) (abstract; column 3, lines 1-3; column 4, lines 1-20; column 17, lines 23-29; claims 1,8,18,26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate a bis-biotin amine of the linker of Zheng et al. as Pirio et al. teaches of the coupling of compound 15 
    PNG
    media_image6.png
    271
    561
    media_image6.png
    Greyscale
with a detectable moiety/signal producing system (sps) (e.g. fluorescein) via deprotection of the t-boc group to yield the bis-biotin amine for coupling.  

Zheng et al. does not disclose the bis-biotin moiety is bound to a chelating group capable of capturing a radioisotope.
Bioconj. Chem. 2010, 21, 1225-1238) discloses bis-biotin containing reagents, such  as radiolabeled DOTA-biotin derivatives 
    PNG
    media_image7.png
    248
    394
    media_image7.png
    Greyscale
conjugating radiometals (e.g. 111In, 90Y, etc.) (title; abstract; Figure 1; Scheme 5; p1236, right column, last paragraph) used for therapy in cancer targeting (abstract) for diagnostics or therapy (p1235, left column, first paragraph). Bis-biotin derivatives have higher binding avidities than biotin (p1235, left column, first paragraph).
Pratesi et al. (J. Med. Chem. 2010, 53, 432-440) discloses r-BHD compound 

    PNG
    media_image8.png
    82
    315
    media_image8.png
    Greyscale
(Chart 2) for radioimmunotherapy (abstract; p433, right column).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the cyclosporine derivative of Zheng et al. for the metal chelators of Wilbur et al. and/or Pratesi et al. for the advantage of using the bis-biotin compounds for therapy and/or imaging as the linker 
    PNG
    media_image9.png
    147
    204
    media_image9.png
    Greyscale
 can be bound to antibodies, polypeptides, 

Zheng et al. does not disclose that the compounds comprise iminobiotin moieties.
Sabine et al. (EP1304331) discloses iminobiotin derivatives 
    PNG
    media_image10.png
    173
    308
    media_image10.png
    Greyscale
,

    PNG
    media_image11.png
    173
    434
    media_image11.png
    Greyscale
   and 
    PNG
    media_image12.png
    217
    556
    media_image12.png
    Greyscale
 ([0007],[0016],[0017]). Known biotin derivatives have the disadvantage of extremely high binding of the biotin to avidin and streptavidin under extreme conditions wherein the alternative iminobiotin has binding behavior with avidin and streptavidin which is dependent on the pH value ([0004-0005]). EZ-link-NHS-iminobiotin is an available reagent ([0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the biotin moieties of the compound of Zheng et al. for the iminobiotin of Sabine et al. for the advantage of providing a compound having binding to fluorescein-streptavidin that does not require extreme conditions. 



Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffen et al. (US 2002/0068367A1) in view of Sabine et al. (EP1304331).
Coffen et al. (US 2002/0068367A1) discloses the compound

    PNG
    media_image13.png
    158
    432
    media_image13.png
    Greyscale
(Figure 2; p4, [0039]) wherein the linker
    PNG
    media_image14.png
    107
    251
    media_image14.png
    Greyscale
encompasses the L = 
    PNG
    media_image15.png
    25
    361
    media_image15.png
    Greyscale
 of the instant claims. The compound is used for binding biotin with a protein of interest (e.g. fluorescein-streptavidin) (p3, [0033-0035]). The compound is prepared via

    PNG
    media_image16.png
    515
    825
    media_image16.png
    Greyscale
.
Coffen et al. does not disclose iminobiotin.
Sabine et al. (EP1304331) discloses iminobiotin derivatives 
    PNG
    media_image10.png
    173
    308
    media_image10.png
    Greyscale
,

    PNG
    media_image11.png
    173
    434
    media_image11.png
    Greyscale
   and 
    PNG
    media_image12.png
    217
    556
    media_image12.png
    Greyscale
 ([0007],[0016],[0017]). Known biotin derivatives have the disadvantage of extremely high binding of the biotin to avidin and streptavidin under extreme conditions wherein the alternative iminobiotin has 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the biotin moieties of the compound of Coffen et al. for the iminobiotin of Sabine et al. for the advantage of providing a compound having binding to fluorescein-streptavidin that does not require extreme conditions. 


Claims 1,2 is/are rejected under 35 U.S.C. 103 as being unpatentable Pirio et al. (US 6,153,442) in view of Sabine et al. (EP1304331).
Pirio et al. (US 6,153,442) discloses a bis-biotin conjugate for use in specific binding assay (abstract; column 2, lines 27+). The bis-biotin compounds have the formula 
    PNG
    media_image4.png
    73
    71
    media_image4.png
    Greyscale
wherein B is a biotinyl radical, D is a chain, connecting the biotinyl radicals, usually having at least 16 atoms, A is a bond of an attaching group and W is a member of a specific binding pair (sbp) or a group detectable by means of electromagnetic radiation or by electrochemical detection as well as that stated above.
Pirio et al. does not disclose that the compounds comprise iminobiotin moieties.
Sabine et al. (EP1304331) discloses iminobiotin derivatives 
    PNG
    media_image10.png
    173
    308
    media_image10.png
    Greyscale
,

    PNG
    media_image11.png
    173
    434
    media_image11.png
    Greyscale
   and 
    PNG
    media_image12.png
    217
    556
    media_image12.png
    Greyscale
 ([0007],[0016],[0017]). Known biotin derivatives have the disadvantage of extremely high binding of the biotin to avidin and streptavidin under extreme conditions wherein the alternative iminobiotin has binding behavior with avidin and streptavidin which is dependent on the pH value ([0004-0005]). EZ-link-NHS-iminobiotin is an available reagent ([0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the biotin moieties of the compound of Pirio et al. for the iminobiotin of Sabine et al. for the advantage of providing a compound having binding to fluorescein-streptavidin that does not require extreme conditions. 

Conclusion
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached on M9-2, T9-3, W9-3, Th9-3, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/               Examiner, Art Unit 1618